DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 5/6/22:
Claims 1 – 20 are pending in the application. 
Claims 8 - 20 are withdrawn as directed to non-elected inventions without traverse.   
The rejection under 35 U.S.C. 103 (a) is upheld.  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011090402 to Linhardt et al. hereinafter “Linhardt”.  

Linhardt is directed to synthetic wood composite [0004].  

Regarding claims 1 – 7, Linhardt teaches a composite comprising hemicellulose and organic or inorganic polymers [0030 – 0038].  The hemicellulose expressly encompasses functionalized or chemically modified cellulose.  Linhardt teaches that, in some embodiments, the hemicellulose of the invention comprises xylan  [0006, 0019, 0030, 0036, 0068, 0071] and Example 1 [0071].  The functionalized hemicellulose includes acylated, carbanilated and etherified hemicellulose [0030].  Therefore, acylated hemicellulose would satisfy the structural requirements for formula 1 and R1 = R2 = acetyl group.  Hemicellulose is a large biomolecule therefore the repeat unit “n” would be much greater than 2.  The hemicellulose can comprise 10 to about 50% of the composite [0035].  In some embodiments the composite can additionally comprise organic polymers [0037].  Exemplary polymers include polycarbonates [0038].  Therefore, in one embodiment, Linhardt teaches the use of about 50% of hemicellulose which can be acetylated and about 50% of a second polymer such as polycarbonate.  Polycarbonate would satisfy the structural requirements of formula 1 where R3 = carbonyl group and Q = A = single bond.  Commercial polycarbonate materials comprise many repeat units and have a repeat unit “n” which is much greater than 2.  

Therefore, it would have been obvious to the skilled artisan to add about 50% acetylated hemicellulose comprising xylan to about 50% polycarbonate to produce a synthetic wood composite as it is directly taught by Linhardt.  

Linhardt shows the structures of (A) cellulose, (B) xylan, (C) lignin, (D) [Emim][Ac] (ionic solvent), and (E) chitosan in Figure 1.  Linhardt teaches that, in some embodiments, the hemicellulose of the invention comprises xylan  [0006, 0019, 0030, 0036, 0068, 0071] and Example 1 [0071].  This is confirmed by applicant’s reply of 5/6/22 at about paragraph 4 of page 10.  


Xylan, a component of hemicellulose, satisfies the structural requirement of Formula 1 of claim 1 as follows.  The following image was reproduced from page 11 of applicant’s response.  







[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    210
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    284
    media_image2.png
    Greyscale
	
The bottom figure is the mirror image of Figure 1B of Linhardt and comprises the structural of Formula 1 of claim 1 when R1 = R2 = acetyl as taught by Linhardt at [0030].  Hemicellulose is a large biomolecule therefore the repeat unit “n” would be much greater than 2.  The functionalized hemicellulose includes acylated, carbanilated and etherified hemicellulose [0030].  Therefore, it would have been obvious to the skilled artisan to use acylated hemicellulose comprising xylan as it is directly taught by Linhardt.  

Response to Arguments

Applicant's arguments filed 5/6/22 have been fully considered but they are not persuasive.  Applicant argues that the structure of Figure 1B of Linhardt clearly would not overlap with the structure of Formula 1.  This is not persuasive as it clearly overlaps the claimed structure.  See paragraphs 9 – 10 supra.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tensile strength, use of an ionic liquid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										7/16/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759